             Case 2:18-cr-00422-SMB Document 968 Filed 05/12/20 Page 1 of 2



 1   Thomas H. Bienert, Jr. (CA 135311, admitted pro hac vice)
 1
     Whitney Z. Bernstein (CA 304917, admitted pro hac vice)
 2   BIENERT | KATZMAN PC
 2
 3   903 Calle Amanecer, Suite 350
 3   San Clemente, California 92673
 4   Telephone: (949) 369-3700
 4
     Facsimile: (949)369-3701
 5   tbienert@bienertkatzman.com
 5
 6   wbernstein@bienertkatzman.com
 6   Attorneys for James Larkin
 7
 7
 8                          IN THE UNITED STATES DISTRICT COURT
 8
 9                                  FOR THE DISTRICT OF ARIZONA
 9
10
10
11   United States of America,                       CASE NO. 2:18-cr-00422-PHX-SMB-2
11
12                     Plaintiff,                    NOTICE OF CHANGE OF DOCKET
12
13   vs.                                             INFORMATION
13
14   James Larkin,
14
15                     Defendant.
15
16
16
17          TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
17
18          PLEASE TAKE NOTICE that James Larkin seeks to remove attorneys Anthony R.
18
19   Bisconti (CA SBN # 269230), Kenneth M. Miller (CA SBN # 151874), and John L. Littrell (CA
19
20   SBN # 221601) from the docket of Case No.: 2:18-cr-00422-PHX-SMB-2 as they are no longer
20
21   working on this matter.
21
22
22
23   DATED: May 12, 2020                        Respectfully submitted,
23
24                                              BIENERT | KATZMAN PC
24
25                                              /s/ Whitney Z. Bernstein
25
26
                                                Whitney Z. Bernstein
26                                              Thomas H. Bienert, Jr.
27                                              Attorneys for James Larkin
27
28
28


                 JAMES LARKIN’S NOTICE OF CHANGE OF DOCKET INFORMATION
             Case 2:18-cr-00422-SMB Document 968 Filed 05/12/20 Page 2 of 2



                                   CERTIFICATE OF SERVICE
 1
 2           I hereby certify that on May 12, 2020, I electronically transmitted the attached document
 3   to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of
     Electronic Filing to the CM/ECF registrants who have entered their appearance as counsel of
 4   record.
 5
                                                /s/ Toni Thomas
 6                                              Toni Thomas

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
                   JAMES LARKIN’S NOTICE OF CHANGE OF DOCKET INFORMATION
